Exhibit 10.1




JOINT VENTURE AGREEMENT FOR
PARTICIPATION AND OPERATION OF PROPERTIES

This letter constitutes the Joint Venture Agreement ("Agreement") between
WESTERN ENERGY GROUP, LLC ("MANAGER") and GLER ("Participant"), concerning the
SMITH AND NEEDHAM LEASES located in the Gonzales County, Texas.

Whereas Participant desires to participate in the ownership and operation of
certain Working Interest in oil and gas leases covering the leased acreage
("Leasehold or Contract Area") and to develop the Contract Area pursuant to the
EAGLEFORD-AUSTIN CHALK HORIZONTAL DRILLING PROGRAM data package and further
defined herein.

Wherefore, in consideration of the recitals, the mutual promises and agreements
contained herein and other good and valuable consideration, the receipt of which
is acknowledged by all parties, the parties agree as follows:

1.

Definitions. When used in this Agreement, the following terms shall have the
meanings ascribed to them below unless otherwise clearly required by the context
in which such term is used. Other capitalized terms used in this Agreement shall
have the meanings ascribed to them in the Joint Operating Agreement attached as
Exhibit "B" to this Agreement.

"Joint Operating Agreement" or "JOA" shall mean the Joint Operating Agreement
dated or updated contemporaneously with this Agreement, between the designated
Operator, and PARTICIPANT GLER as Non-Operator, covering operations on the
Contract Area of the SMITH AND NEEDHAM LEASES.

"SMITH AND NEEDHAM LEASES" shall mean the wells and associated Leasehold
interests within the designated Contract Area known as the EAGLEFORD-AUSTIN
CHALK HORIZONTAL DRILLING PROGRAM, Gonzales County, Texas and attached as
Exhibit "A" to this Agreement.





-1-





2.

Upon funding of the total $75,000, which will occur no later than 120 days from
the date of execution of this agreement, Participant will acquire a ONE PERCENT
Working Interest (1% WI) in the Leasehold. The oil and gas leases are subject to
a royalty burden as stated in the leases referenced in Exhibit "A" attached
hereto. Participant agrees to submit to MANAGER the sum of $75,000 representing
the Leasehold acquisition plus Participant's proportionate share of the turn-key
drilling and workover costs as identified in the EAGLEFORD-AUSTIN CHALK
HORIZONTAL DRILLING PROGRAM. Participant will be provided with an Assignment and
Bill of Sale evidencing Participant's interest in the Leasehold, the form as
attached in Exhibit "A" to this Agreement.

3.

Initial Operations. Participant's costs of the 2 new drill wells and one
workover per the EAGLEFORD-AUSTIN CHALK HORIZONTAL DRILLING PROGRAM will be on a
turn-key  basis and paid out of the initial funding from Participant. Any
additional costs to equip the wells for production and or operations or other
expenses as covered in the JOA, including the eventual plugging and abandonment
of the wells, shall be borne by all parties, including MANAGER (and/or its
assign) in the proportion of their respective ownership interests. All
subsequent operations on the SMITH AND NEEDHAM LEASES shall be under the terms
of the JOA. The MANAGER reserves the right to alter proposed completions and/or
workovers as it deems prudent and necessary.

4.

Designation of Operator. MANAGER shall operate or designate the operator
("Operator") of the SMITH AND NEEDHAM LEASES with respect to all Participants.
Such designee may not be removed as Operator without the written consent of
MANAGER, except in the case of gross negligence or willful misconduct. Operator
will receive compensation for operations as set forth and described in the JOA.

5.

Sale of Production. All production of oil and gas from the SMITH AND NEEDHAM
LEASES shall be marketed by the Operator on a best efforts basis and on the same
terms and conditions under which Operator markets it own share of production.
The Operator is authorized and empowered to enter into contracts for the sale of
production and receive all proceeds from the purchasers of such production and
to execute and deliver to such purchasers all division orders or other
documentation necessary or convenient to the sale of the production from the
SMITH AND NEEDHAM LEASES. All proceeds from the sale of production shall be
credited to the interests in the respective percentages owned by each party to
the JOA.





-2-

6.

Reserves for Payment of Costs; Distributions. The Operator shall be entitled to
maintain cash reserves from the proceeds of production in an amount reasonably
estimated as thirty days of projected expenses for all wells, together with a
reserve for plugging costs in an amount reasonably estimated to equal the cost
of plugging and abandonment on a unified basis covering all wells. All credit
balances for each Participant in excess of these reserve amounts shall be paid
monthly to the Participant(s).

7.

Separate Liability; No Partnership. Liability of the parties under this
Agreement and the JOA shall be separate and not joint or collective. Nothing in
this Agreement or in the JOA shall be construed to be or to create a partnership
or a mining partnership.

8.

Liability of MANAGER; Standard of Care. MANAGER shall be held to an ordinary
standard of care in the exercise of its duties hereunder in the exercise of its
reasonable business judgment and shall not be liable to the Participants as a
fiduciary or held to a standard of care other than gross negligence or willful
misconduct or as otherwise noted in the JOA.

9.

Term. This Agreement shall remain in full force and effect for so long as any
well on the SMITH OR NEEDHAM LEASES is producing or capable of producing in
commercial quantities.

10.

Miscellaneous.

10.1 Governing Law.This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Texas. The parties agree that in the
event of any disputes arising out of this Agreement they shall be subject to
mandatory binding arbitration and Venue shall be deemed proper in Harris County,
Texas.






-3-




10.2 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the parties. No supplement,
amendment, alteration, modification, waiver or termination of this Agreement
shall be binding unless executed in writing by the parties hereto.

10.3 Waiver.

No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

10.4 Captions.

The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.

10.5 Notices.

Any notice provided or permitted to be given under this Agreement shall be in
writing, and may be served by personal delivery or by depositing same in the
United States mail, addressed to the party to be notified, postage prepaid, and
registered or certified with a return receipt requested. Noticed deposited in
the mail in the manner hereinabove described shall be deemed to have been given
and received on the date of the delivery as shown on the return receipt. Notice
served in any other manner shall be deemed to have been given and received only
if and when actually received by the addressee. For purposes of notice, the
addresses of the parties shall be as set out in the introduction to this
Agreement. Each party shall have the right, upon giving ten (10) day's prior
notice to the other, in the manner hereinabove provided, to change its address
for purposes of notice.

10.6 Sever ability. If any term or other provision of this Agreement is held
invalid, illegal or incapable of being enforced under any rule of law, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a materially adverse manner with respect
to either party.





-4-





10.7 Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the successors, heirs and assigns of the parties.

10.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. GLER will acquire :a 1% Working Interest
and a corresponding: 0.675% Net Revenue interest in the Smith-Needham Prospect
for every USD Seventy Five Thousand dollars (USD$75,000) invested with Western
Energy Group.

IN WITNESS WHEREOF, the parties have executed and acknowledged this Agreement as
of this 6th day of June, 2012.

[ex101002.gif] [ex101002.gif]PARTICIPANT:

[ex101004.gif] [ex101004.gif]BY:Sydnr Harland, President, Global Earth Energy,
INC.

Mailing Address and contact information for Western Energy Group, LLC. 363 North
Sam Houston Parkway East

Suite #1100

Houston, Texas: 77060

(281) 405-2659 office (281) 820-9310 fax

 

 

 

ATTACHMENTS:

 

EXHIBIT "A" — ASSIGNMENT AND BILL OF SALE OF. LEASEHOLD INTEREST EXHIBIT "B" --
JOINT OPERATING AGREEMENT












